                                             May 26, 2021

By ECF
Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:    United States v. Mariah Jaquez
       21 Cr. 190 (JPO)


Dear Judge Oetken,

        We write to respectfully request that the Court adjourn the conference, currently
scheduled for June 10, 2021, for approximately 45 days. The government by Assistant United
States Attorney Rebecca Dell consents to this request.

      Undersigned counsel is in the process of preparing a mitigation submission for the
government’s consideration. The requested adjournment will enable us to complete that process.

      Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act until the newly-selected date.

Respectfully submitted,
                                         Granted. The June 10, 2021 pretrial conference is
/s/                                    adjourned to August 6, 2021 at 12:00 pm.
Sylvie Levine                            The Court hereby excludes time through August 6, 2021,
Ian Marcus Amelkin                     under the Speedy Trial Act, 18 USC 3161(h)(7)(A), finding that
Counsel for Ms. Jaquez                 the ends of justice outweigh the interests of the public and
                                       the defendant in a speedy trial.
                                         So ordered:
                                         May 27, 2021
